                               Case 2:18-cv-01115-RSL Document 153 Filed 12/11/18 Page 1 of 3




                                                          United States District Court
                                                         Western District of Washington




        STATE OF WASHINGTON, et al.
                                                                                    Case Number: 2:18-cv-1115-RSL

         Plaintiff(s)                                                               APPLICATION FOR LEAVE TO APPEAR
                                                                                    PRO HAC VICE
         V.

        UNITED STATES OF AMERICA, et al.


         Defendant(s)

        Pursuant to LCR 83.1(d) of the United States District Court for the Western District of Washington,
        Jeffrey Paul Dunlap
                                                     hereby applies for permission to appear and participate as
        counsel in the above entitled action on behalf of the following party or parties:
         The State of Maryland



       The particular need for my appearance and participation is:
        I wish to appear on behalf of the State of Maryland as one of several state plaintiffs prosecuting the
        complaint, but I am not a member of the Washington bar.



           Jeffrey Paul Dunlap
        I,	                                                                understand that I am charged with knowing and complying with
        all applicable local rules;

        I have not been disbarred or formally censured by a court of record or by a state bar association; and there are
        not disciplinary proceedings against me.

        I declare under penalty of perjury that the foregoing is true and correct.


            12/11/2018
       Date:	                                                          Signature of Applicant: s/ Jeffrey Paul Dunlap



WAWD - Application for Leave to Appear Pro Hac Vice (Revised 11/21/2017)      Page - 1 of 3
                            Case 2:18-cv-01115-RSL Document 153 Filed 12/11/18 Page 2 of 3



     Pro Hac Vice Attorney
                                                Jeffrey Paul Dunlap
     Applicant's Name:	
                                                Office of the Attorney General of Maryland
     Law Firm Name:	
                                                200 Saint Paul Street
     Street Address 1: 	

     Address Line 2: 	
           Baltimore                                                                               21202
     City: 	                                                               State: MD
                                                                                  	           Zip: 	
                                    (410) 576-7906                                         1812100004                MD
     Phone Number w/ Area Code 	                                                     Bar # 	                 State
     Primary E-mail Address: 	jdunlap@oag.state.md.us
     (Primary E-Mail address must be for the Pro Hac attorney and not any subordinate or staff member)
                                             mscanlan@oag.state.md.us
     Secondary E-mail Address:



                                                     STATEMENT OF LOCAL COUNSEL

     I am authorized and will be prepared to handle this matter, including trial, in the event the
     applicant Jeffrey Paul Dunlap                                       is unable to be present upon any date
     assigned by the court.
               12/11/2018
     Date:                                       Signature of Local Counsel: s/ Jeffrey G. Rupert
                                                Jeffrey G. Rupert, Assistant Attorney General
     Local Counsel's Name:	
                                                Washington State Office of the Attorney General
     Law Firm Name:	
                                                800 Fifth Avenue
     Street Address 1: 	
                                                Suite 2000
     Address Line 2: 	
           Seattle                                                                  WA               98104
     City: 	                                                               State:             Zip:
                                                  (206) 464-7744                             45037
     Phone Number w/ Area Code                                                       Bar #




WAWD - Application for Leave to Appear Pro Hac Vice (Revised 11/21/2017)   Page - 2 of 3
                               Case 2:18-cv-01115-RSL Document 153 Filed 12/11/18 Page 3 of 3




                                                   Electronic Case Filing Agreement




       	    By submitting this form, the undersigned understands and agrees to the following:

       1.	 The CM/ECF system is to be used for filing and reviewing electronic documents, docket sheets, and notices.

       2.	 The password issued to you by the court, combined with your login, serves as your signature under Federal
           Rule of Civil Procedure 11. Therefore, you are responsible for protecting and securing this password
           against unauthorized use.

       3.	 If you have any reason to suspect that your password has been compromised in any way, you are
           responsible for immediately notifying the court. Members of the court's systems staff will assess the risk
           and advise you accordingly.

       4.	 By signing this Registration Form, you consent to receive notice electronically, and to waive your right to
           receive notice by personal service or first class mail pursuant to Federal Rule of Civil Procedure 5(b)(2)(C),
           except with regard to service of a complaint and summons. This provision does include electronic notice of
           the entry of an order or judgment.

       5.	 You will continue to access court information via the Western District of Washington's internet site or
           through the Public Access to Court Electronic Records (PACER) system. You will continue to need a PACER
           login, in addition to the court-issued password. You can register for PACER at their web site: http://pacer.
           psc.uscourts.gov.

       6.	 By this registration, the undersigned agrees to abide by the rules and regulations in the most recent
           General Order, the Electronic Filing Procedures developed by the Clerk's Office, and any changes or
           additions that may be made to such administrative procedures in the future.

                         12/11/2018                                    Jeffrey Paul Dunlap
       	     Date Signed 	                                Signature s/	
       	                                                                   (Pro Hac Vice applicant name)




WAWD - Application for Leave to Appear Pro Hac Vice (Revised 11/21/2017)   Page - 3 of 3
